


                                                             EXHIBIT 10.1
                                                             REDACTED COPY

 


 
 
LICENSE AGREEMENT
 
 
This LICENSE AGREEMENT (“Agreement”) is entered into and made effective April 1,
2011 (“Effective Date”) by and between Quick-Med Technologies, Inc., a Nevada
corporation, having a business address of 902 NW Fourth Street, Gainesville,
Florida 32601 (“Quick-Med”), and Avery Dennison Corporation, a Delaware
corporation, acting through its Medical Solutions Division and having a business
address of 20 North Wacker Drive, Suite 2240, Chicago, IL 60606
(“Avery”).  Avery and Quick-Med are collectively and interchangeably referred to
as a “Party” or the “Parties.”
 
 
RECITALS
 
 
Quick-Med and Avery entered into a Joint Development and Exclusive Option
Agreement, effective as of April 17, 2009, (the “Joint Development Agreement”)
to collaborate on technology developments and applications related to applying
NIMBUS® and related antimicrobial technologies to adhesives for medical and
other applications.  The Joint Development Agreement gave Avery an option to
enter into an exclusive license to use certain patents and know-how owned by
Quick-Med and Avery exercised such option.  As a result, Quick-Med is willing to
grant Avery such an exclusive license under the terms of this Agreement.
 
 
AGREEMENT
 
 
In consideration of the promises herein, and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree to be bound by the following terms and conditions:
 
1. Definitions; Construction and Interpretation.
 
       1.1 Definitions.  As used in this Agreement, the terms defined in Exhibit
A will have the meanings given to those terms therein.  Other capitalized terms
used in this Agreement are defined in the context in which they are used and
will have the meanings given to them below.
 
      1.2 Construction.  This Agreement together with the Exhibits hereto (all
of which are hereby incorporated herein and made a part hereof) constitutes the
complete, final and exclusive agreement between the Parties regarding the
subject matter hereof and cancels and supersedes all prior or contemporaneous
agreements, understandings, and communication, whether written or oral, between
the Parties.  Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.  The terms on
any purchase order or similar document submitted by either Party to the other,
and the terms on the web site of either Party, will have no effect on the terms
of this Agreement.
 
 
2. License Grant.
 
2.1. License Grant.  Subject to the terms of this Agreement, Quick-Med grants to
Avery and its Affiliates a worldwide, exclusive right and license to Use the
Licensed Patents Claims and Licensed Know-How in the Field of Use.
 
       2.2. Sublicensing.    Quick-Med hereby grants to Avery during the Term
the right to grant sublicenses of the rights granted to Avery to one or more
Affiliates or to third parties solely for the right to develop, manufacture and
sell the Licensed Products for the purposes set forth in this Agreement.  Each
such sublicense shall be subject to written agreement and Avery shall provide
Quick-Med with written notice of such sublicense within thirty (30) days
following its execution confirming that such sublicense agreement is consistent
with the terms of this Agreement and incorporates such terms as required to
provide Quick-Med with the same protection and rights provided hereunder.  Avery
agrees to use its commercially reasonable efforts to enforce compliance by the
sublicensee under each such sublicense agreement.  In the event that Avery
grants a sublicense to an Affiliate or a third party for which Avery receives
only royalty payments for allowing the sale of Licensed Products (“Royalty Only
Payments”), Avery and Quick-Med will negotiate an amendment to this Agreement in
good faith to provide for a commercially reasonable, and mutually agreed upon,
royalty to Quick-Med for such sublicense in lieu of incorporating such Royalty
Only Payments into Net Sales for purposes of calculating the amount of
Quick-Med’s royalty under Section 7.2.  Notwithstanding the foregoing, if Avery
and Quick-Med agree to a new royalty for a sublicense of the kind described in
the preceding sentence, the Parties acknowledge and agree that: (a) such new
royalty amount will be used in calculating whether the Minimum Royalty Amount
has been achieved and (b) the amount of the Royalty Only Payments received by
Avery from such sublicense will be included in Net Sales for purposes of
determining what level of Annual Net Sales has been achieved in the royalties
chart in Section 2 of Exhibit C for calculating Quick-Med’s royalty under
Section 7.2.  Quick-Med agrees that any information provided by Avery regarding
such sublicense(s), including the identity of the sublicensee, the fact that a
business relationship exists and all disclosed terms and conditions is Avery
Confidential Information and Quick-Med shall treat such Confidential Information
in accordance with Section 15 hereof.  Upon termination of this Agreement, any
sublicense granted hereunder shall immediately cease and terminate without any
additional action by Quick-Med.
 
 
 
-1-
 

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 
2.3. Exclusivity.  The rights and licenses granted to Avery and its Affiliates
under Section 2.1 are fully exclusive within the Field of Use for the Licensed
Patent Claims and Licensed Know-How, including as to Quick-Med itself, except as
provided in Sections 2.4 and 2.5.
 
       2.4. Conditions for Maintaining Exclusivity.   The rights and licenses in
Section 2.1 of this Agreement will remain exclusive as long as (a) Avery pays to
Quick-Med the Lockout Fees prior to Launch Date and pays the Minimum Royalty
Amount after the Launch Date (the Lockout Fees and Minimum Royalty Amount,
collectively, the “Minimum Royalty Payments”) as discussed in Section 7 below,
and (b) Avery continues to make commercially reasonable efforts after the Launch
Date to generate sales of Licensed Product.  If Avery does not pay the Minimum
Royalty Payments for a given calendar quarter, Quick-Med may, at any time within
30 days after the end of such quarter provide Avery with 60 days’ notice of
Quick-Med’s intention to terminate the exclusivity of the rights and licenses
granted to Avery under Section 2.1 (but not the rights and licenses themselves
or this Agreement) as a result of such a shortfall.  Avery will thereafter have
the opportunity to cure such shortfall within such 60 day notice period by
paying the amount of any shortfall to Quick-Med.  If Avery fails to cure such
shortfall within the 60 day notice period, the rights and licenses granted to
Avery under Section 2.1 (but not the rights and licenses themselves or this
Agreement) shall terminate automatically at the end of the 60 days without
further notice to Avery.  For the avoidance of doubt, if Quick-Med terminates
the exclusivity of the rights and licenses granted to Avery under Section 2.1,
the license granted under Section 2.1 will be deemed a non-exclusive license and
all other rights in this Agreement will not be affected.
 
2.5. Failure to Meet Minimum Royalty Payments.  In the event Avery fails to pay
all of the quarterly Minimum Royalty Payments due in a calendar year but
nevertheless makes payments aggregating to at least ***** of the Minimum Royalty
Payment amount due in such calendar year, Quick-Med’s sole remedy shall be to
terminate the exclusivity of the rights and licenses granted to Avery under
Section 2.1 (but not the rights and licenses themselves or this Agreement)
and/or Avery’s right of first option under Sections 8.1, 8.2, and/or 8.3 of this
Agreement.  Provided further, in the event for a given calendar year Avery fails
to make at least ***** of the combined quarterly Minimum Royalty Payments due in
the calendar year, Quick-Med’s exclusive remedies (other than collection of
earned and unpaid royalties) shall be, at its sole option: (a) termination of
this Agreement if Avery does not cure the shortfall within 60 days of receiving
written notice from Quick Med or (b) termination of the exclusivity of the
rights and licenses granted to Avery under Section 2.1, (but not the rights and
licenses themselves or this Agreement) and/or Avery’s right of first option
under Sections 8.1, 8.2, and/or 8.3 of this Agreement; provided, however, that
if Quick-Med desires to exercise either option, it must do so in writing to
Avery within 60 days after the receipt of Avery’s Royalty Report and payment
under Exhibit C, section 5.
 
        2.6. Modification to Quick-Med Antimicrobial Technology.  Avery shall
not modify, change or vary from the formulation of the Quick-Med Antimicrobial
Technology as it is applied to a Licensed Product without first notifying
Quick-Med.  If Avery seeks to change or modify the formulation of the Quick-Med
Antimicrobial Technology used in a Licensed Product, it shall notify Quick-Med
sixty (60) days prior to making such change or modification whereupon, so long
as Avery is in compliance with this Agreement, the parties shall reasonably
cooperate with Quick-Med to adjust the formulation of the Quick-Med
Antimicrobial Technology as necessary to meet the Licensed Product requirements
of Avery. 
 
 
3. Ownership
 
    3.1 Licensed Patent Claims and Licensed Know-How.  Quick-Med will retain
ownership of all right, title and interest in and to the Licensed Patent Claims
and Licensed Know-How licensed to Avery under this Agreement.  Except for the
rights and licenses in and to the Licensed Patent Claims and Licensed Know-How
expressly granted in this Agreement and the option rights granted in Section 8
of this Agreement, no other rights are granted to Avery under this Agreement and
nothing in this Agreement will be construed as granting by implication,
estoppel, or otherwise, any license or rights under patents, trade secrets,
know-how, copyrights, or other Intellectual Property Rights of Quick-Med other
than the Licensed Patent Claims and the Licensed Know-How licensed pursuant to
this Agreement.
 
    3.2 IP Ownership and Patents
 
(a) Existing Intellectual Property.  All intellectual property (whether or not
patentable) owned by either party as of the Effective Date including, without
limitation, ideas, concepts, know-how, trade secrets, inventions, discoveries,
processes, methods, compositions, formulae, information, data, Developments,
patent applications, patents, copyrights and designs (“Existing Intellectual
Property”) shall remain the property of that party.
 
          (b) Quick-Med Ownership.  Quick-Med shall retain sole and exclusive
ownership of all Quick-Med Antimicrobial Technology, as well as any Developments
thereto related to antimicrobial functionality developed during the term of this
Agreement (“Quick-Med Owned Intellectual Property”). For the avoidance of doubt,
Quick-Med Owned Intellectual Property shall not include any intellectual
property related to the formulation, production or use of adhesives that may be
developed during the term of this Agreement, including but not limited to Avery
Adhesive Technology.


(c) Avery Ownership.  Avery shall retain sole and exclusive ownership of all
Avery Adhesive Technology, as well as any Developments thereto related to the
formulation, production or use of adhesives developed during the term of this
Agreement (“Avery Owned Intellectual Property”). For the avoidance of doubt,
Avery Owned Intellectual Property shall not include any intellectual property
related to antimicrobial functionality that may be developed during the term of
this Agreement, including but not limited to Quick-Med Antimicrobial Technology.


 
 
-2-
 

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
(d) Ownership of Integration Technology.


(i) Notwithstanding anything in this Agreement to the contrary, each Party
acknowledges that the other Party may independently develop technology relating
to the bonding or integration of Quick-Med Owned Intellectual Property with or
into Avery Owned Intellectual Property (“Integration Technology”) and that such
Integration Technology may have applications beyond this Agreement.  For the
avoidance of doubt, Integration Technology shall not include any Quick-Med Owned
Intellectual Property or Avery Owned Intellectual Property.  Each Party agrees
that if a Party independently develops an Integration Technology, such
developing Party shall have sole and exclusive ownership of such Integration
Technology and shall be entitled to file, prosecute and maintain any
Intellectual Property Rights in or to such Integration Technology.  In the event
that Avery develops any Integration Technology, Quick-Med shall be entitled to a
non-exclusive license to such Integration Technology for Use outside of the
Field of Use upon terms and conditions substantially similar to those contained
in this Agreement, other than economic and financial terms.  Should Quick-Med
want the right to sublicense such Integration Technology for Use outside of the
Field of Use, the Parties agree to negotiate such right in good faith.  In the
event that Quick-Med develops any Integration Technology, such Integration
Technology shall be deemed incorporated into the Licensed Patent Claims and
Licensed Know-How and made a part of the license granted to Avery hereunder
without any further action by either Party.


(ii) Integration Technology developed jointly by both Avery and Quick-Med in
connection with this Agreement (“Joint Intellectual Property”) shall be jointly
owned by Avery and Quick-Med.  Neither Avery nor Quick-Med shall have any
obligation to account to the other for profits, or to obtain any approval of the
other Party to license or otherwise Use any Joint Intellectual Property.  The
Parties agree to cooperate in good faith as needed with respect to the
enforcement, filing and pursuit of applications for protection and registration
of the Joint Intellectual Property, and other activities related to the Joint
Intellectual Property.  The Parties shall mutually agree in advance upon the
filing of applications for protection and registration of Joint Intellectual
Property and other actions to pursue protection for Joint Intellectual Property,
and the division of expenses and responsibilities between the Parties for such
activities.


(e) Reservation of Rights.  Except as specifically set forth in this Agreement,
including Section 3.3(d), nothing herein shall be construed to grant one Party
any licenses, expressed or implied, or any other rights in the Quick-Med
Antimicrobial Technology, Avery Adhesive Technology or Integration Technology to
the other Party, or any other technology or information of either party, other
than the right of Options stated in Section 8 of this Agreement.


(f) Patent Filing for Avery Owned Intellectual Property.  The filing,
prosecution and payment for patent applications covering Avery Owned
Intellectual Property developed under this Agreement shall be solely within the
discretion of Avery.  However, Avery shall submit each such patent application
to Quick-Med for review and approval before it is filed to ensure that
Quick-Med’s Confidential Information is not being disclosed without
permission.  If Quick-Med reasonably determines that such application discloses
its Confidential Information (or other information from which its Confidential
Information may be inferred or deduced) to the prejudice of Quick-Med’s future
patent filings or trade secrets, it shall within fifteen (15) days of its
receipt of the proposed patent application notify Avery in writing of its
objections to such disclosure. The parties shall thereafter work together to
ensure that such patent application is rewritten so as adequately to protect the
interests of both parties.


(g) Patent Filing for Quick-Med Owned Intellectual Property.  The filing,
prosecution and payment for patent applications covering Quick-Med Owned
Intellectual Property developed under this Agreement shall be solely within the
discretion of Quick-Med.  However, Quick-Med shall submit each such patent
application to Avery for review and approval before it is filed to ensure that
Avery’s Confidential Information is not being disclosed without permission.  If
Avery reasonably determines that such application discloses its Confidential
Information (or other information from which its Confidential Information may be
inferred or deduced) to the prejudice of Avery’s future patent filings or trade
secrets, it shall within fifteen (15) days of its receipt of the proposed patent
application notify Quick-Med in writing of its objections to such disclosure.
The parties shall thereafter work together to ensure that such patent
application is rewritten so as adequately to protect the interests of both
parties.
 
    3.3 Procedures.  To the extent necessary to provide either Party with the
foregoing ownership rights discussed in Sections 3.1 and 3.2, each Party agrees
to and hereby does assign to the other Party any and all right, title and
interest that it may have or acquire in and to any Licensed Patent Claims,
Licensed Know-How, and Developments thereto conceived of, discovered, developed,
made, or reduced to practice by the other Party.  At the other Party’s request
and expense, each Party will execute and deliver such instruments, and take such
other actions as may be reasonably requested by the other Party to perfect,
defend, or otherwise protect such ownership rights of the other Party in any
Licensed Patent Claims, Licensed Know-How and Developments thereto.
 
 
4. Regulatory Compliance.
 
4.1. Initial 510K Application. The Parties agree *****.  In consultation with
Avery, Quick-Med will prepare a premarket notification on form 510K for *****
(as mutually agreed by Avery and Quick-Med) using Avery’s current adhesive
technology and Quick-Med’s NIMBUS® ***** Technology (“Initial 510K
Application”).  Upon the request of Quick-Med, Avery, at no cost to Quick-Med,
will promptly provide any physical data, testing data, information, results or
samples and will use its commercially reasonable efforts to render all
reasonable assistance as Quick-Med may reasonably deem necessary for purposes of
preparing, submitting, pursuing, obtaining and maintaining the Initial 510K
Application.  Each party will be responsible for its own costs and expenses
related to the Initial 510K Application provided, however, that the party whose
name the Initial 510K Application is filed under will pay any filing and other
fees imposed by FDA in connection with such submission. Upon completion of the
Initial 510K Application but prior to its submission to FDA, Quick-Med will
submit the entire filing, including all relevant background documentation and
data, to Avery for its review, which shall not be unreasonably withheld or
delayed. Avery, in its sole discretion, will have the option to have the Initial
510K Application submitted under its name to the FDA.  If Avery fails to submit
within ninety (90) days after receipt of the filing from Quick-Med the Initial
510K Application under its own name to the FDA then Quick-Med may submit,
pursue, obtain and maintain the Initial 510K Application under Quick-Med’s name.
In order to ensure that Quick-Med will have the right to submit, pursue, obtain
and maintain the Initial 510K Application with the FDA in the event that Avery
chooses not to do so at any point of the FDA regulatory review process in its
own name, Avery will deliver an Assignment Agreement of the Initial 501K
Application in substantially the form attached hereto as Exhibit E explicitly
transferring and conveying all rights and interests of ownership of the pending
Initial 510K Application to Quick-Med. In the event that Avery decides not to
submit, pursue, maintain or obtain the Initial 510K Application, upon the
request of Quick-Med or the FDA, Avery shall execute all customary documents
required by the FDA to effectuate the submission and regulatory examination of
the Initial 501K Application in the name of Quick-Med. Notwithstanding the
foregoing, Quick-Med shall be entitled to file other 510K applications for
Quick-Med’s NIMBUS® ***** Technology without limitation.
 
 
-3-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
4.2. Other Regulatory Compliance.  Avery will evaluate the need for and, except
as set forth in Section 4.1 of this Agreement, be responsible for all regulatory
approvals associated with its use of the Licensed Patent Claims and Licensed
Know-How. This includes, but is not limited to, submitting, pursuing, obtaining
and maintaining any premarket notification on form 510(K) (“510K”), Premarket
Approval (“PMA”) or other premarket, post-market or other regulatory
application, filing, approval, requirement or clearance required by the FDA or
other applicable Governmental Authority in any non-US countries related to the
marketing, distribution and resale of the Licensed Products in the Field of Use
as contemplated by this Agreement (collectively, and including the Initial 510K
Application, “Regulatory Compliance”). Upon the request of Avery, Quick-Med will
promptly provide any data, information or results, execute all documents,
testify, render all reasonable assistance, and take any and all such other
actions as Avery may reasonably deem necessary or desirable for purposes of
submitting, pursuing, obtaining or maintaining any Regulatory Compliance related
to Licensed Products in the Field of Use.  Quick-Med will provide such
regulatory support to Avery at no cost to Avery during the timeframe prior to
the Launch Date and thereafter at the Technical Support Assistance rate as
provided for in Section 6 of this Agreement.
 
4.3. Communications. Quick-Med will promptly share with Avery any
correspondence, reports, information, data or other communications received from
or communicated between Quick-Med and the FDA or any other applicable
Governmental Authority that relates to any Licensed Product or product related
to any Licensed Patent Claim or Licensed Know-How or that is otherwise needed to
submit, pursue, obtain or maintain any Regulatory Compliance.  All of the
foregoing will be Confidential Information under the Agreement.
 
4.4. Assistance.  Quick-Med agrees to deliver to Avery promptly upon request,
any and all correspondence, data, reports, information, results or other
communications in any form (hard copy, electronic or otherwise) received from or
communicated between Quick-Med and the FDA or any other Governmental Authority
relating to any Licensed Product, including, without limitation, all
applications, notes, records, files, results and other tangible items of any
sort in its possession or under its control (or in the possession or control of
its legal counsel) including all present and predecessor versions of the
foregoing.
 
5. Trademarks and Product Labeling.
 
5.1 Ownership of Avery Trademarks.  Quick-Med hereby recognizes Avery’s
exclusive ownership and rights in Avery’s trademarks associated with this
Agreement, and the goodwill attached to the trademarks. Quick-Med acknowledges
that it is not, and it will not become by virtue of this Agreement, the owner of
any right, title or interest in and to any registered or unregistered trademarks
in any form or embodiment of Avery.
 
      5.2 Ownership of Quick-Med Trademarks.  Avery hereby recognizes
Quick-Med’s exclusive ownership and rights in Quick-Med’s trademarks associated
with this Agreement, and the goodwill attached to the trademarks.  Avery
acknowledges that it is not, and it will not become by virtue of this Agreement,
the owner of any right, title or interest in and to any registered or
unregistered trademarks in any form or embodiment of Quick-Med.
 
      5.3 New Trademarks.  The Parties shall have the right, at their respective
cost, to file such applications for registration of any new trademarks in
connection with any of the Licensed Products, (including but not limited to
intent-to-use applications), as the Parties in the exercise of reasonable
business judgment, deem necessary or desirable in connection with the expansion
of their respective businesses.
 
5.4 Product Labeling.  The Parties agree that Avery and its Affiliates shall, if
requested by Quick-Med, include Quick-Med’s patent numbers on all Product
packaging, promotional materials and other materials (in written or electronic
form) related to the Licensed Products marketed, advertised, and/or sold by
Avery or Avery Affiliates.  Packaging will display, subject to Avery’s internal
policies on package labeling, patent numbers and a declaration that NIMBUS®
technology is licensed to Avery-Dennison by Quick-Med.
 
6. Technical Support Assistance. Upon prior mutual support of the parties,
Quick-Med will provide Avery with. Technical support assistance (“Technical
Support Assistance”) in conjunction with the development of Licensed Products in
the Field of Use.  Prior to initiation of any technical support assistance, the
nature, scope and estimated budget of such technical support assistance must be
agreed upon in writing by a duly authorized representative of each
party.  Quick-Med will provide Technical Support Assistance to Avery at a rate
of $2,000 per person per day or $250 per hour.  The reasonable out-of-pocket
expenses for food, lodging, travel, and consumables incurred and for third party
expenses (including, without limitation, independent third party consultants and
laboratory expenses) incurred by Quick-Med will be separately billed as incurred
and paid by Avery, subject to Avery’s approval of the expenses before they are
incurred and the submission to Avery of evidence of such out-of-pocket expenses
in form and substance reasonably satisfactory to Avery.  All invoices shall be
paid within sixty (60) days of the date thereof.
 
7. Fees and Royalties.
 
7.1 Lockout Fees.  During the term of this Agreement, Avery may pay the payments
as set forth in Exhibit C attached hereto (“Lockout Fees”) as further discussed
in Section 2.4.
 
7.2 Royalties.  During the term of this Agreement, Avery will pay the royalties
as set forth in Exhibit C attached hereto (“Royalties”).
 
7.3 Taxes.  Each Party will be responsible for any sales, use, excise, and other
taxes and duties assessed or otherwise payable by such Party on any goods or
services that are used or consumed by such Party due to this Agreement or the
exercise of the rights and licenses granted to such Party under this Agreement.
 
 
-4-
 

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
8. Options
   
       8.1.  Next Generation Technology.  Quick-Med hereby grants to Avery and
its Affiliates a single right of first  option for the three-year period
beginning on the Effective Date to negotiate with Quick-Med in order to enter
into an exclusive license on terms and conditions acceptable to both Parties to
Use within the Field of Use a Next-Generation Antimicrobial Adhesives Technology
or a material Development thereto within the Field of Use that builds on the
Quick-Med Antimicrobial Technology or the results of the Joint Development
Agreement obtained during the three year period beginning on the Effective Date
(the “Next Gen Option”).
 
8.2.   Stay Fresh® Technology. Quick-Med hereby grants to Avery and its
Affiliates a single right of first option for the three-year period beginning on
the Effective Date to negotiate with Quick-Med in order to enter into an
exclusive license on terms and conditions acceptable to both Parties to Use
within the Field of Use a Stay Fresh® Technology or a material Development
thereto (the “Stay Fresh® Option”).
 
8.3.   Competitive Technology.  Quick-Med hereby grants to Avery and its
Affiliates a single right of first option to negotiate with Quick-Med in order
to enter into an exclusive license on terms and conditions acceptable to both
Parties to Use within the Field of Use each Competitive Technology or material
Development thereto (each, a “CT Option” and, collectively with the Next Gen
Option and the Stay Fresh® Option, the “Options”).  In the event Quick-Med
provides Avery notice of a Competitive Technology or a material Development
thereto on or before the date that is thirty (30) months after the Effective
Date, Avery shall have until the third anniversary of the Effective Date to
exercise the CT Option with respect to such Competitive Technology or material
Development.  In the event Quick-Med provides Avery notice of a Competitive
Technology or a material Development thereto any time after the date that is
thirty (30) months after the Effective date, Avery shall have six months from
the date it receives such notice to exercise the CT Option with respect to such
Competitive Technology or material Development.   Notwithstanding the foregoing,
if Avery markets: (a) any adhesive product in medical devices or other health
care applications using a non-leaching antimicrobial other than under license
from Quick-Med, or (b) any pressure sensitive adhesive product in any
non-medical device or non-health care application using a non-leaching
antimicrobial other than under license from Quick-Med, then Quick-Med's
obligation to grant Avery and its affiliates CT Options pursuant to this Section
8.3 shall terminate immediately. 
 
8.4   Option Exclusivity.  The Options shall be exclusive, including as to Quick
Med, within the Field of Use.
 
8.5   Granting of Other Licenses.  With respect to each Option, during the term
of this License, Quick-Med shall not grant any Quick-Med Party or any other
third party any right to, and shall not otherwise authorize or permit any
Quick-Med Party or other third party to, directly or indirectly, to solicit,
initiate, seek, discuss, encourage (including by way of furnishing information
or assistance), or enter into any discussions, negotiations, understanding or
agreement with any Quick-Med Party or other third party granting to such
Quick-Med Party or other third party any license or other right to Use the Next
Generation Antimicrobial Adhesives Technology, Stay Fresh® Technology, or
Competitive Technology within the Field of Use.  Notwithstanding the
foregoing,  if Avery markets: (a) any adhesive product in medical devices or
other health care applications using a non-leaching antimicrobial other than
under license from Quick-Med, or (b) any pressure sensitive adhesive product in
any non-medical device or non-health care application using a non-leaching
antimicrobial other than under license from Quick-Med, then the restrictions on
Quick-Med set forth in this Section 8.5 shall: (i) with respect to Next
Generation Antimicrobial Adhesives Technology and Stay Fresh® Technology,
terminate upon the expiration of the applicable Option Period and (ii) with
respect to the Competitive Technology, terminate immediately.
 
    8.6   Exercise of Option.  Avery may exercise the Stay Fresh® Option, the
Next Gen Option, or the CT Option by sending Quick-Med written notice (the
“Option Notice”) of such exercise any time between the Effective Date and the
expiration of the applicable Option Period.  Upon Quick-Med’s receipt of a
timely Option Notice, the Parties, acting reasonably and in good faith, shall
endeavor to negotiate and execute a license agreement which, aside from the
financial and economic terms, is substantially similar to the terms of this
Agreement within 120 days of the date of the Option Notice.  If the Parties are
unable to execute such a license agreement within 120 days, Avery’s right to the
Option discussed in the Option Notice shall be deemed to be forfeited and the
Option Period for the particular Option for which the Option Notice was
exercised shall be deemed to be expired.  For the purpose of clarity, if Avery
exercises one Option, Avery may exercise both or either of the remaining Options
at any time of its choice within the applicable Option Period at the same time
or a different time as its exercise of such Option.  In the event that the
Parties do not reach agreement as to one of the Options, they can continue to
negotiate separately with respect to the other Options within the applicable
Option Period.
 
 
9. Representations and Warranties.
 
        9.1 Mutual Representations and Warranties.  Each Party hereby
represents, warrants and covenants to the other Party that:
 
(a) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms, and the execution and delivery to the
other Party and performance by it of this Agreement and its compliance with the
terms and provisions of this Agreement do not and will not conflict, in any
material respect, with or result in a breach of any of the terms or provisions
of any other contractual obligations of such Party or the provisions of its
charter, operating documents or bylaws;
 
         (b) it has not granted and will not grant to any third party any
license or other right which would conflict in any material respect with the
rights or licenses granted by it to the other Party hereunder;
 
              (c) such Party has full power and authority to enter into this
Agreement and to carry out the provisions hereof and is duly authorized, by all
requisite corporate action, to execute and deliver this Agreement and the
execution, delivery and performance of this Agreement by such Party does not
require any shareholder action or approval, and the person executing this
Agreement on behalf of such Party is duly authorized to do so by all requisite
corporate action; and
 
             (d) no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Authority is required on the part of such Party in connection with
the valid execution, delivery and performance of this Agreement, except for any
filings under any applicable securities laws and any necessary Regulatory
Compliance.
 
 
-5-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
9.2  Additional Quick-Med Representations and Warranties. Quick-Med expressly
warrants and represents that
 
(a) it has the full right, power and authority to grant the rights and licenses
granted to Avery under this Agreement;
 
(b) it is the sole and exclusive owner of, and otherwise Controls, the Licensed
Patent Claims and Licensed Know-How, to the best of its knowledge no right or
license is required from a third party in order to practice or otherwise Use the
Licensed Patent Claims or Licensed Know-How, and no third party has any right,
title or interest in or to the Licensed Patent Claims or Licensed Know-How;
 
(c) it has no outstanding encumbrances or agreements, whether written, oral or
implied, which would be inconsistent with the licenses and options granted
herein; and
 
(d) it is unaware of any information which would raise a substantial question of
the validity of any of the Licensed Patent Claims or Licensed Know-How.
 
 9.3    Disclaimer of Warranty.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, QUICK-MED MAKES NO OTHER REPRESENTATIONS AND EXTENDS NO WARRANTY OF
ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE QUICK-MED INTELLECTUAL
PROPERTY, INCLUDING WITHOUT LIMITATION WARRANTIES OF THE VALIDITY OR
ENFORCEABILITY OF THE PATENT RIGHTS, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT OF ANY THIRD PARTY PATENTS OR PROPRIETARY RIGHTS. 
ALL UNIFORM COMMERCIAL CODE WARRANTIES ARE EXPRESSLY DISCLAIMED BY QUICK-MED TO
THE EXTENT NOT COVERED BY THE EXPRESS REPRESENTATIONS OR WARRANTIES OF QUICK-MED
IN THIS AGREEMENT.
 
10. Indemnification.
 
10.1  Indemnification by Avery.  Avery will indemnify, defend and hold harmless
Quick-Med, its Affiliates, and each of its and their respective officers,
directors, employees, advisors, representatives and agents (each, a “Quick-Med
Party”) from and against any and all liability, loss, damage, expense (including
reasonable attorneys’ and experts’ fees and expenses) and cost (collectively, a
“Liability”) which any Quick-Med Party may incur to the extent resulting from
any material breach by Avery of a representation, warranty or covenant of Avery
under this Agreement when made, and any claim for damages arising from the Use
of any product used, made or sold hereunder by Avery or an Avery Affiliate
except to the extent that such liability, loss, damage, or expense is directly
attributable to the negligence or misconduct of Quick-Med or any Quick-Med
Party.
 
10.2  Indemnification by Quick-Med.  Quick-Med will indemnify, defend and hold
harmless Avery, its Affiliates, and each of its and their respective officers,
directors, employees, advisors, representatives and agents (each, a “Avery
Party”) from and against any and all Liability which any Avery Indemnified Party
may incur to the extent resulting from any material breach by Quick-Med of a
representation, warranty or covenant of Quick-Med under this Agreement when
made, except to the extent caused by Avery or any Avery Party.
 
10.3  Procedure.  The indemnification obligations of the Parties under this
Section 10 are contingent upon the following conditions: (a) the Party seeking
indemnification must promptly notify the other Party in writing of the claim
giving rise to indemnification; (b) the indemnifying Party will have sole
control over the defense and settlement of the indemnified claim (provided that
the indemnified Party will have the right to participate in such action, at its
own expense, using counsel of its choice and that the indemnifying Party may not
enter into any settlement that would impose any obligation on the indemnified
Party without first obtaining the consent of the indemnified Party); and (c) the
indemnified Party will provide the indemnifying Party with reasonable assistance
in the defense of the indemnified claim at the expense of the indemnifying
Party.
 
11. Intellectual Property Maintenance.
 
11.1        Patent Prosecution and Maintenance.  Quick-Med will have the right,
in its sole discretion and at its own expense, to control the domestic and
foreign preparation, filing, prosecution, and maintenance of the Licensed
Patents Claims (and patent applications covering any Licensed Know-How, the Next
Generation Antimicrobial Adhesives Technology and Stay Fresh® Technology), and
to select all patent counsel or other professionals to advise, represent or act
for it in all matters relating to such patent applications and patents.
 
11.2         Patent Prosecution and Maintenance by Avery.  Notwithstanding the
foregoing, Quick-Med shall reasonably prepare, file, prosecute and maintain any
foreign or domestic Licensed Patents Claims (or foreign or domestic patent
applications and patents covering any Licensed Know-How), or file, prosecute and
maintain any foreign or domestic Licensed Patents Claims (or foreign or domestic
patent applications and patents covering any Licensed Know-How) as requested by
Avery.  In the event Quick-Med fails to take any such requested action within a
reasonable period of time, Avery may provide Quick-Med with thirty (30) days
prior written notice of its intent to take over the preparation, filing,
prosecution, and maintenance of any such Licensed Patents (or any such patent
applications and patents covering any Licensed Know-How), which shall be at
Avery’s cost and expense.   If Quick-Med (a) does not cure its failure to take
such requested action within thirty (30) days after receipt by Quick-Med of the
written notice from Avery, or (b) where such cure will reasonably require a
period beyond 30 days of such receipt of notice and, within 30 days of such
receipt of notice, Quick-Med has not commenced such cure and thereafter used
diligent efforts to complete such cure, Avery shall be entitled to take
over  the preparation, filing, prosecution, and maintenance of any such Licensed
Patents (or any such patent applications and patents covering any Licensed
Know-How).  In such event, Quick-Med agrees to and hereby grants to Avery the
authority to prepare, file, prosecute and maintain any such Licensed Patents
(and any such patent applications and patents covering any Licensed Know-How) as
deemed commercially reasonable by Avery.  Thereafter, Avery will control the
preparation, filing, prosecution, and maintenance of such Licensed Patents
Claims (and such patent applications and patents covering any Licensed Know-How)
and select all patent counsel or other professionals to advise, represent or act
for it in all matters relating to such patent applications and
patents.  Quick-Med will provide all necessary and appropriate powers of
attorney and other documents and assistance necessary for Avery to undertake
such actions. Quick-Med shall be provided with all watching briefs as to such
patent prosecutions, and Quick-Med’s comments shall be considered by Avery’s
patent counsel during such prosecutions. If Avery pursues such Licensed Patents
(or any such patent applications and patents covering any Licensed Know-How),
then all patent applications and any patents arising therefrom shall be owned
exclusively by Quick-Med and shall be licensed to Avery under the terms of this
Agreement.  Reasonable costs of pursuing such patent applications incurred by
Avery may be offset against Royalties due to Quick-Med; provided that Avery
shall be entitled to offset no more than 50% of Royalties due for each period
until such costs have been fully offset by Avery.
 
11.3           Notices.  During the applicable Option Period, Quick-Med will
notify Avery promptly upon the conception, discovery, development, or reduction
to practice of any Development within the Field of Use that is part of the Next
Generation Antimicrobial Adhesives Technology, part of the Stay Fresh®
Technology, or part of the Competitive Technology.  Quick-Med will also notify
Avery (a) promptly upon the conception, discovery, development, or reduction to
practice of any Development that is part of Licensed Know-How under this
Agreement (or may become a Licensed Patent Claim under this Agreement),
including, without limitation, a complete technical description of such Licensed
Know-How or Licensed Patent Client sufficient to allow Avery to practice the
best mode of the Development;  (b) at reasonable, regular intervals, or promptly
upon any material change in status or Avery’s reasonable request, about the
status of any patent applications or patents which are part of the Licensed
Patent Claims under this Agreement;  (c) promptly upon the issuance or extension
of any Licensed Patent Claims; and (d) promptly as to all matters that come to
its attention that may affect the preparation, filing, prosecution, or
maintenance of any Licensed Patent Claims and permit Avery to provide comments
and suggestions with respect to such activities, which comments and suggestions
will be considered by Quick-Med.
 
 
-6-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
12.  Infringement and Misappropriation.
 
12.1 Notice.  Each Party will promptly notify the other Party of any alleged
infringement or misappropriation by a third party of any Licensed Patent Claim
or Licensed Know-How (“Infringement”) and provide any information available to
that Party relating to such alleged Infringement.
 
12.2 Enforcement.  Quick-Med will have the primary right, but not the
obligation, to take action in its own name to secure the cessation of any
Infringement, or to enter suit against any third party infringing such Licensed
Patent Claim or misappropriating such Licensed Know-How.  Any such action will
be at Quick-Med’s expense, employing counsel approved by Avery, such approval
not to be unreasonably withheld.  If Quick-Med elects to commence such an
action, Avery may, to the extent permitted by law, elect to join as a party in
that action.  Regardless of whether Avery elects to join as a party, Avery will
reasonably cooperate with and assist Quick-Med in connection with any such
action to the extent necessary to initiate and maintain the action (e.g., by
providing relevant documents, witnesses and testimony, etc.), and Quick-Med will
reimburse Avery for any costs and expenses incurred by Avery in providing such
cooperation and assistance.  If Avery elects to join as a party, Avery will
jointly control the action with Quick-Med at its own expense.  If Quick-Med
elects not to exercise its right to bring suit or take other appropriate action
in connection with an infringement of the Licensed Patent Claims or
misappropriation of the Licensed Know-How or fails to take any such action
within 30 days of first receiving notice of such Infringement, Avery may, upon
notice to Quick-Med, take any such action at Quick-Med’s expense and control any
such action.  In such case, Quick-Med will reasonably cooperate with and assist
Avery in connection with any such action to the extent necessary to initiate and
maintain it (e.g., by providing relevant documents, witnesses and testimony,
etc.).  No settlement, consent, judgment or other voluntary final disposition of
the suit may be entered into without the consent of each Party, which consent
will not be unreasonably withheld or delayed.
 
12.3 Allocation of Damages or other Monetary Awards.  Any damages or other
monetary awards recovered by a Party taking any such action or bringing any such
suit against any such Infringement will be applied first to defray the costs and
expenses (including reasonable attorneys’ fees) incurred in the action or suit
by the Party bringing the action or suit.  Any remaining amounts will second be
applied to defray the unreimbursed costs and expenses (including reasonable
attorneys’ fees) incurred in such action or suit by the other Party (if
any).  Any remaining amounts will third be applied to defray any lost revenue of
Avery as a result of any Infringement.  Any remaining balance will be the
property of the Party originally bringing such action or suit.
 
13.  Limitation of Liability.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES, INCLUDING
WITHOUT LIMITATION LOST PROFITS OR REVENUE, EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.  EACH PARTY ACKNOWLEDGES THAT THE EXCHANGE
OF RIGHTS AND OBLIGATIONS IN THIS AGREEMENT REFLECTS THE ALLOCATION OF RISK SET
FORTH IN THIS AGREEMENT AND THAT THE OTHER PARTY WOULD NOT ENTER INTO THIS
AGREEMENT WITHOUT THESE LIMITATIONS ON ITS LIABILITY, AND EACH PARTY AGREES THAT
THESE LIMITATIONS WILL APPLY NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF
ANY LIMITED REMEDY.
 
14.  Term and Termination.
 
14.1 Term.  This Agreement will begin on the Effective Date and, unless earlier
terminated under this Section 14, will continue in full force and effect on a
country-by-country basis until all patents, trade secrets, and any other
proprietary and legal rights in or to the Licensed Patent Claims and Licensed
Know-How have expired or ended.
 
14.2 Termination by Quick-Med. Except as set forth in Section 14.3, the failure
by Avery to comply with any of its material obligations contained in this
Agreement, shall entitle Quick-Med to give Avery written notice specifying the
nature of the default and requiring it to cure such default. If such default is
not cured within 60 days after receipt by Avery of written notice from Quick-Med
describing such material breach in reasonable detail; or where such cure will
reasonably require a period beyond 60 days of such receipt of notice, and Avery
has not commenced such cure within 60 days of such receipt of notice and has not
used diligent efforts to prosecute such cure to completion, then Quick-Med shall
be entitled, without prejudice to any of its other rights conferred on it by
this Agreement and in addition to any other remedies available to it by law or
in equity, to terminate this Agreement effective upon written notice to Avery.
The right of Quick-Med to terminate this Agreement, as hereinabove provided,
shall not be affected in any way by its waiver or failure to take action with
respect to any previous default.
 
14.3 Avery’s Failure to Pay Minimum Royalties. Quick-Med shall have the
termination rights provided in Section 2.5.
 
14.4 Termination by Avery.  This Agreement and the rights and licenses granted
herein may be terminated by Avery for any reason or no reason 60 days following
written notice by Avery to Quick-Med of Avery’s intent to terminate under this
Section 14.4.
 
14.5 Bankruptcy.   A Party may terminate this Agreement immediately by providing
written notice if the other Party: (a) applies for or consents to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its assets, (b) makes a general assignment for the
benefit of its creditors, (c) is dissolved or liquidated in full or in
substantial part, (d) commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consents to such relief or to the appointment of or taking possession of its
property by any official in such an involuntary case or such other proceeding
commenced against it, (e) takes any action for the purpose of effecting any of
the foregoing, and (f) becomes the subject of an involuntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect that is not dismissed within ninety (90) days of
commencement.
 
14.6 Quick-Med Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Quick-Med to Avery are for all purposes of Section 365(n) of
Title 11, U.S. Code (the “Bankruptcy Code”), licenses of rights to “intellectual
property” as defined in the Bankruptcy Code, and all other rights granted to
Avery hereunder shall be deemed an agreement supplementary to such
licenses.  The parties agree that Avery, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
as licensee, and under all agreements supplementary to such licenses, under the
Bankruptcy Code, including without limitation under Section 365(n) thereof, in
the event of a rejection of this Agreement by Quick-Med, pursuant to Section
365(a) of the Bankruptcy Code, or during any period prior to such
rejection.  Quick-Med agrees during the term of this Agreement to create and
maintain current copies or, if not amenable to copying, detailed descriptions or
other appropriate embodiments, of all such licensed intellectual property
(collectively, the “Embodiments”).  If a case is commenced by or against
Quick-Med as a debtor or alleged debtor under the Bankruptcy Code, then, unless
and until this Agreement is rejected as provided in the Bankruptcy Code,
Quick-Med (in any capacity, including debtor-in-possession) and its successors
and assigns (including, without limitation, a Bankruptcy Code trustee) shall
either perform all of the obligations provided in this Agreement to be performed
by Quick-Med (as an intellectual property license and agreements supplementary
to such license under the Bankruptcy Code) or, as “adequate protection”
(pursuant to Section 361 of the Bankruptcy Code) of Avery’s interests hereunder
(failing which Quick-Med agrees that Avery shall be substantially prejudiced and
not adequately protected due to the significant and irreparable losses, not
compensable in monetary damages, that Avery shall suffer due to Avery’s
inability to gain access to and use the intellectual property licensed hereunder
or the Embodiments) provide to Avery all such intellectual property (including
all Embodiments) held by Quick-Med and such successors and assigns, and Avery
shall be entitled to all rights under any agreement supplementary as Avery may
elect in a written request, immediately upon such request.  If a Bankruptcy Code
case is commenced by or against Quick-Med as debtor or alleged debtor, this
Agreement is rejected as provided in the Bankruptcy Code and Avery elects to
retain its rights hereunder (as an intellectual property license and agreements
supplementary to such license under the Bankruptcy Code), then Quick-Med (in any
capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a Bankruptcy Code trustee) shall provide to
Avery all such rights in and to intellectual property (including all
Embodiments), and all rights under agreements (including this Agreement)
supplementary to such intellectual property rights held by Quick-Med and such
successors and assigns immediately upon Avery’s written request therefor. All
rights, powers and remedies of Avery provided under this Section 14.6 are in
addition to and not in substitution for any and all other rights, powers and
remedies now or hereafter existing at law or in equity (including, without
limitation, the Bankruptcy Code) in the event of any such commencement of a
bankruptcy proceeding by or against Quick-Med as debtor or alleged
debtor.  Avery, in addition to the rights, powers and remedies expressly
provided herein, shall be entitled to exercise all other such rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity (including the Bankruptcy Code) in such event.
 
14.7 Effect of Termination.  Upon termination or expiration of this Agreement,
(a) all undisputed Royalties will become due and payable; and (b) each Party
will cease use of the other Party’s Licensed Know-How and Confidential
Information and will deliver to the other Party all tangible and intangible
materials constituting or including the other Party’s Confidential
Information.  Termination or expiration of this Agreement will not release
either Party from any obligation or liability which will have accrued at the
time of termination, or preclude either Party from pursuing all rights at law
and in equity with respect to any termination under this Agreement.  The
following terms will survive termination of this Agreement:  1, 3, 5, 10, 13,
14, 15 and 16.
 
15.  Confidentiality.  This Agreement is made subject to, and all Confidential
Information of the other Party obtained by either Party under this Agreement
will be governed by, the terms set forth in Exhibit D.  As of the Effective
Date, this Section 15 supersedes all other confidentiality or non-disclosure
agreements between the Parties with respect to the subject matter of this
Agreement.
 
 
-7-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
16.   Additional Terms.
 
16.1 Assignment.  Neither this Agreement nor any right, obligation or interest
under this Agreement may be assigned, delegated or otherwise transferred by
either Party without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement in its entirety to an
Affiliate or successor, whether by merger, consolidation, reorganization,
acquisition of stock or assets affecting substantially all of the assets or
actual voting control of such Party, or otherwise.  This Agreement will be
binding upon the successors and permitted assigns of the Parties and the name of
a Party appearing herein will be deemed to include the names of such Party's
successors and permitted assigns to the extent necessary to carry out the intent
of this Agreement.  Any assignment, delegation or transfer not in accordance
with this Section 16.1 will be void.
 
16.2 Notices.  Any notice or other communication required or permitted under
this Agreement will be given in writing and will be sent by facsimile or
commercially recognized express courier to the address specified below or to any
other address that may be designated by prior notice.  Any notice or other
communication delivered by facsimile will be deemed to have been received the
day it is sent and must be confirmed by a copy sent by express courier.  Any
notice or other communication sent by commercially recognized courier will be
deemed to have been received on the 3rd business day after delivery to the
courier.
 
If to Avery:
       
Avery Dennison Corporation
 
Medical Solutions Division
 
20 North Wacker Drive
 
Suite 2240
 
Chicago, IL 60606
 
Attention:
Howard Kelly, Vice President and General Manager, Medical Solutions Division
 
Facsimile:
(312) 629-4601
     



With copy to:
         
Avery Dennison Corporation
 
150 North Orange Grove Blvd.
 
Pasadena, California  91103
 
Attention:
Bijal R. Shah, Vice President and Assistant General Counsel
 
Facsimile:
(626) 304-2071
     
If to Quick-Med:
           
Quick-Med Technologies, Inc.
 
902 NW Fourth Street
 
Gainesville, Florida  32601
 
Attention:
Gerald Olderman, Vice President, Research & Development
 
Facsimile:
(352) 379-1099
     
With a copy to:
               
Quick Med Technologies, Inc.
 
160 W. Camino Real #238
 
Boca Raton, Florida  33432
 
Attention:
Nam H. Nguyen, Chief Financial Officer
 
Facsimile:
(561) 416-1390

 


 
Either Party hereto may at any time, by 30 days written notice to the other,
designate any other person or address in place of those provided in this Section
16.2.
 
16.3  Status of Parties.  Nothing contained in this Agreement will be deemed or
construed as creating a joint venture or partnership between the
Parties.  Neither Party will have the power to control the activities and
operations of the other and their status is, and at all times will continue to
be, that of independent contractors with respect to each other.  Neither Party
will hold itself out as having any authority or relationship with the other in
contravention of this Section 16.3, and neither Party will act on behalf of the
other Party or enter into any contract, warranty or representation as to any
other matter on behalf of the other Party.
 
16.4  Waiver.  No waiver, whether express or implied, of any breach of any term,
condition or obligation of this Agreement will be construed as a waiver of any
subsequent breach of that term, condition or obligation, or any other term,
condition or obligation of this Agreement of the same or different nature.
 
16.5  Severability.  If any clause or portion thereof in this Agreement is for
any reason held to be invalid, illegal or unenforceable, the same will not
affect any other portion of this Agreement, as it is the intent of the Parties
that this Agreement will be construed in such fashion as to maintain its
existence, validity and enforceability to the greatest extent possible.  In any
such event, this Agreement will be construed as if such clause or portion
thereof had never been contained in this Agreement, and there will be deemed
substituted therefor such provision as will most nearly carry out the intent of
the Parties as expressed in this Agreement to the fullest extent permitted by
applicable law, unless doing so would have the effect of materially altering the
rights and obligations of the Parties in which event this Agreement will
terminate, and all the rights and obligations granted to the Parties hereunder
will cease and be of no further force and effect.
 
16.6  Governing Law.  This Agreement will be governed and construed in all
respects in accordance with the laws of the State of Ohio without giving effect
to its conflict of laws principles.  Both parties submit to personal
jurisdiction in Ohio and further agree that any cause of action arising under
this Agreement will be brought in a court in Cuyahoga County, Ohio.
 
16.7  Counterparts.  This Agreement may be executed in any number of
counterparts (including via facsimile or similar means of electronic
transmission), each of which may be executed by less than all of the Parties,
each of which will be enforceable against the Parties actually executing such
counterparts, and all of which together will constitute one instrument.
 
 
 [Signature Page Follows]

 

 
-8-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 
The Parties hereto caused this Agreement to be duly executed as of the Effective
Date.
 
 
 

 Avery Dennison Corporation  Quick-Med Technologies, Inc.  By:        Howard
Kelly                 By:        J Ladd Greeno  Name:   Howard Kelly  Name:   J
Ladd Greeno  Its:        Vice President and General Manager  Its:        Chief
Executive Officer                Medical Solutions Division  

 
 
 


 
-9-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 
Exhibit A
 
Definitions
 
 
“Affiliate” means an entity that, directly or indirectly, through one or more
intermediates, controls, is controlled by, or is under common control with the
entity specified.  For the purposes of this definition, control will mean the
direct or indirect ownership of, (a) in the case of corporate entities,
securities authorized to cast more than fifty percent (50%) of the votes in any
election for directors or (b) in the case of non-corporate entities, more than
fifty percent (50%) ownership interest with the power to direct the management
and policies of such non-corporate entity.
 
“Avery Adhesive Technology” means the technology embodied in adhesives
developed, manufactured and/or sold by Avery or by its Affiliates as of the
Effective Date.
 
“Avery Owned Intellectual Property“ is defined as set forth in Section 3.2(c).
 
“Avery Party” is defined as set forth in Section 10.2.
 
“Annual Net Sales” means the Net Sales for a calendar year.
 
“Competitive Technology” means any Non-leaching Antimicrobial Technology
developed or otherwise acquired by Quick-Med that is ready to be commercialized
which could be used by a third party to compete with the Licensed Products in
form, fit, function or performance within the Field of Use.
 
 “Confidential Information” means, with respect to a Party, any information
regarding the business, finances or technology of either Party, including
technical, marketing, financial, employee, and planning information, and any
other information that a reasonable person should have known, under the
circumstances, was confidential or proprietary.  Any Developments conceived,
discovered, developed, reduced to practice or otherwise invented or authored by
Avery during the term of this Agreement will be considered the Confidential
Information of Avery. Any Developments conceived, discovered, developed, reduced
to practice or otherwise invented or authored by Quick-Med during the term of
this Agreement will be considered the Confidential Information of Quick-Med.
 
“Controls” or “Controlled” means with respect to know-how and patent rights, the
possession of the ability to grant licenses or sublicenses without violating the
terms of any agreement or other arrangement with, or the rights of, any third
party.
 
“Core Adhesive Product” means a Licensed Product *****.
 
“CT Option” is defined as set forth in Section 8.3.
 
“Development” means any enhancements, modifications, derivatives, new versions,
extensions, or improvements.
 
“Existing Intellectual Property” is defined as set forth in Section 3.2(a).
 
“FDA” means the United States Food and Drug Administration or any successor
entity thereto.
 
“Field of Use” means the application of Quick-Med Antimicrobial Technology to
Avery Adhesive Technology for the purpose of controlling bacteria in adhesives
for *****.
 
“Governmental Authority” means the FDA and any other federal, state, municipal,
local, territorial, or other governmental department, regulatory authority,
judicial or administrative body anywhere a Licensed Product is marketed,
distributed, or resold under this Agreement.
 
“Infringement” is defined as set forth in Section 12.1.
 
“Initial 510K Application” is defined as set forth in Section 4.1.
 
“Integration Technology” is defined as set forth in Section 3.2(d)(i).
 
“Intellectual Property Rights” means all intellectual property rights as may
exist now or hereafter come into existence regardless of whether such rights
arise under the laws of the United States or any other state, country or
jurisdiction, including, without limitation:  (a) all patent rights and all
right, title and interest in and to all letters patent and applications for
letters patent, and all other government-issued or -granted indicia of invention
ownership, including any reissue, division, term extensions, continuation or
continuation-in-part applications; (b) all copyrights and all other literary
property and author (moral) rights, and all right, title and interest in and to
all copyrights, copyright registrations, certificates of copyrights and
copyrighted interests; (c) all trademarks, trade names and service marks, and
all right, title and interest in and to all applications, certifications and
registrations therefor; (d) all mask work rights, mask work applications, and
mask work registrations; (e) all right, title and interest in and to all trade
secrets and trade secret rights; (f) all licenses or license rights with respect
to the foregoing; and (g) all other analogous rights, such as database rights.
 
 
 
-10-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
“Joint Intellectual Property” is defined as set forth in Section 3.2(d)(ii).
 
“Launch Date” means the date a Licensed Product is first marketed, distributed
or sold by Avery or any Avery Affiliate to a third party.
 
“Licensed Know-How” means proprietary data, information, trade secrets,
know-how, inventions and technology, whether patentable or not, owned or
Controlled by Quick-Med directed or related to any Licensed Patent Claim,
including but not limited to the items listed on Exhibit B.
 
“Liability” is defined as set forth in Section 10.1.
 
“Licensed Patent Claim” means any valid and unexpired claim of any patent or
patent application listed in Exhibit B or any patent or patent application
Controlled by Quick-Med throughout the world issuing on, claiming priority to,
or on which any patent or patent application in Exhibit B claims priority,
including, without limitation, any provisionals, reissues, divisionals,
continuations, renewals, substitutions, extensions or restorations, and
continuations-in-part thereof. A claim shall be deemed valid until adjudicated
to be invalid by an unappealed or unappealable final order of a court or other
governmental agency having jurisdiction thereover.
 
“Licensed Product” means any product that if made, used or sold by Avery, an
Avery Affiliate or a third party without a license to a Licensed Patent Claim
would constitute an infringement of that Licensed Patent Claim.
 
“Lockout Fees” is defined as set forth in Section 7.1.
 
“Minimum Royalty Amount” is defined as set forth in Exhibit C.4.
 
“Minimum Royalty Payments” is defined as set forth in Section 2.4.
 
“Net Sales” means the total amount charged and collected for all Licensed
Products sold, leased, licensed or otherwise transferred by Avery and its
Affiliates, along with any other amounts and monetary consideration received in
connection therewith, after deduction of the following items, to the extent such
items are actually incurred, taken or borne by the seller thereof and do not
exceed reasonable and customary amounts in the market in which such sales
occurred: applicable sales and use taxes, insurance and freight charges, product
returns and similar product defect credits, and customary allowances and trade
discounts; provided, however, that with respect to any bundled product in which
a Licensed Product is included as a component, “Net Sales” for such bundled
product shall only include the prevailing market price charged and collected for
such Licensed Product only and not the price charged for the overall bundled
product; and, provided, further, that with respect to any products integrating a
Licensed Product into a product with additional mechanical, electronic,
technical or other functionality beyond a basic dressing, “Net Sales” for such
products shall only include the prevailing market price charged and collected
for such Licensed Product taking into account the antimicrobial features of such
similar products sold in the marketplace and not the price charged for the
overall product.  No costs incurred in the manufacturing, selling, advertising,
and distribution of the Licensed Products, including without limitation overhead
costs, shall be deducted nor shall any deduction be allowed for any other
uncollectable accounts or allowances.
 
“Next-Generation Antimicrobial Adhesives Technology” means Quick-Med’s NIMBUS®
***** Technology.
 
“Next Gen Option” is defined as set forth in Section 8.1.
 
“NIMBUS® ***** Technology” means that technology which applies to *****.
 
“Non-Core Adhesive Product” means a Licensed Product which is not a Core
Adhesive Product, including but not limited to adhesives for consumer products,
office products, wallpaper, graphics and reflectives.
 
“Non-leaching Antimicrobial Technology” means any antimicrobial technology where
no amount of active agent that has a biological effect or antimicrobial effect
is extracted under standard test conditions based on ISO 10993-5 extraction
assay.
 
“Option Notice” is defined as set forth in Section 8.6.
 
“Options” is defined as set forth in Section 8.3.
 
“Option Period” means the time that an Option may be exercised by an Option
Notice as stated in Section 8.6 and such period will last after the Effective
Date until, with respect to each of the Next Gen Option, the Stay Fresh® Option
and the CT Option, the time specified in Section 8.1, Section 8.2 and Section
8.3, respectively, or until the date the license granted in Section 2.1 becomes
non-exclusive, or until the date a particular Option is exercised, whichever
date is earlier.
 
“Quick-Med Antimicrobial Technology” means Quick-Med’s technology for bonding
and utilizing advanced antimicrobial polymeric materials applied by Quick-Med as
(a) NIMBUS®, or Novel Intrinsically Micro-Bonded Utility Substrate, including
NIMBUS® ***** Technology and (b) Stay Fresh® Technology as of the Effective
Date.
 
“Quick-Med Owned Intellectual Property” is defined as set forth in Section
3.2(b).
 
“Quick-Med Party” is defined as set forth in Section 10.1.
 
“Regulatory Compliance” is defined as set forth in Section 4.2.
 
“Royalties” is defined as set forth in Section 7.2 and Exhibit C.1.
 
“Stay Fresh® Option” is defined as set forth in Section 8.2.
 
“Stay Fresh® Technology” means Quick-Med’s technology for bonding peroxide
antimicrobial agents to substrates as of the Effective Date.
 
“Technical Support Assistance” is defined as set forth in Section 6.
 
“Use” means to make, have made, use, sell, offer for sale, distribute, import,
export, copy,  or exploit or modify, and otherwise develop.
 
 
 
-11-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
Exhibit B
 
Licensed Patent Claims and Licensed Know-How
 
Licensed Patent Claims
 
 
Title
Country or Entity of Issue
Application, Publication, or Patent Number
*****
USA
*****
*****
Australia
*****
*****
Brazil
*****
*****
Canada
*****
*****
China
*****
*****
European Patent Office
*****
*****
India
*****
*****
Japan
*****
*****
Mexico
*****
*****
South Africa
*****
*****
USA
*****
*****
Australia
*****
*****
Brazil
*****
*****
China
*****
*****
European Patent Office
*****

 

 
Licensed Know-How
 
 
The Licensed Know-How is to include Quick-Med’s information, experience and
familiarity relating to its NIMBUS® ***** Technology including, but not limited
to the following:
 
*****
 
 
 
 
 
-12-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
Exhibit C
 
Fees and Royalties
 
Lockout Fees
 
1.  Lockout Fees.  Avery may pay Quick-Med the amounts in this section to
maintain the exclusivity of the license granted in this Agreement (as discussed
in Section 2.4 of the Agreement)
 
Prior to the Launch Date, Avery would pay the amounts below:
 
Time Frame
Amount
During the first year after the Effective Date
*****
During the second year after the Effective Date
*****
During the third year after the Effective Date
*****

 
If Avery is unable to obtain the necessary Regulatory Compliance to sell a
Licensed Product within one year of the Effective Date, then Avery would pay the
amounts below prior to the Launch Date instead of the amounts listed in the
chart above:
 
Time Frame
Amount
During the first year after the Effective Date
*****
During the second year after the Effective Date
*****
During the third year after the Effective Date
*****
During the fourth year after the Effective Date
*****

 
Notwithstanding the foregoing, if Avery is actively pursuing a PMA, then the
Lockout Fees due under this Exhibit C will be suspended and Avery will not be
required to pay any Lockout Fees until such PMA is approved or finally rejected
in the United States, or regulatory clearance is obtained within the European
Union.  Once such PMA is approved or finally rejected or regulatory clearance is
obtained  within the European Union, Avery will be required to pay the Lockout
Fees in accordance with the schedule above.  For purposes of clarity, during the
time the Lockout Fees are suspended under this paragraph, Avery will have an
exclusive license as set forth in Section 2.1 and Quick-Med will not be able to
terminate the exclusivity of such license under Section 2.4.
 
After the Launch Date, Avery will not be required to pay any Lockout Fees to
maintain the exclusivity of the license granted in this Agreement.
 
 
 
-13-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
Royalties
 
2.  Royalties.  After the Launch Date, Avery will pay Quick-Med the royalties
for all Core Adhesive Products and for all Non-Core Adhesive Products set forth
below until this Agreement is terminated or all Licensed Patent Claims have
expired.
 
Type of Product
 
 Royalties
Core Adhesive Products
 
For Annual Net Sales of Core Adhesive Products ***** of Annual Net Sales of all
Core Adhesive Products
   
For Annual Net Sales of Core Adhesive Products ***** of Annual Net Sales of all
Core Adhesive Products *****
   
For Annual Net Sales of Core Adhesive Products ***** of Annual Net Sales of all
Core Adhesive Products *****
     
Non-Core Adhesive Products
 
For Annual Net Sales of Non-Core Adhesive Products ***** of Annual Net Sales of
all Non-Core Adhesive Products
   
For Annual Net Sales of Non-Core Adhesive Products  : ***** of Annual Net Sales
of all Non-Core Adhesive Products *****
   
For Annual Net Sales of Non-Core Adhesive Products ***** of Annual Net Sales of
all Non-Core Adhesive Products *****

 
 
3.  Exclusivity Payment Credit.  If the Launch Date is within 3 years of the
Effective Date, the Lockout Fees made by Avery prior to the Launch Date will be
considered advanced royalty payments.  Any advanced royalty payments will be
***** of the Royalties due under the paragraph above as long as such advanced
royalty payments are remaining.  Avery will not be able to deduct advanced
royalty payments from ***** of the Royalties due.
 
4.  Minimum Royalty Amount.  After the Launch Date, Avery will accrue Royalties
of **** to maintain the exclusivity of the license, as further discussed in
Section 2.3 of this Agreement.  For purposes of clarity, the Lockout Fees are to
be paid by Avery before the Launch Date and the Minimum Royalty Amount is to be
paid by Avery after the Launch Date if Avery wants to maintain exclusivity of
the license granted under this Agreement.
 
5.  Reporting.  Within 45 days of the end of the calendar quarter in which the
Launch Date occurred, and within 45 days of the end of each calendar quarter
thereafter while at least one Licensed Patent Claim has not expired, Avery will
remit to Quick-Med a report stating the Net Sales for each type of Licensed
Product that has been sold by Avery during such quarter (the “Royalty Report”).
 
6.  Payment.  Avery will accompany the Royalty Report with payment in full for
the Royalties due during that quarter in United States Currency.
 
7.  Books and Records.
(a)  Avery and applicable Avery Affiliates shall keep accurate books and records
of the Net Sales of the Licensed Product, and of all Royalties due Quick-Med
hereunder.  Avery shall deliver to Quick-Med written Royalty Reports of Net
Sales of each type of Licensed Product sold by Avery and each applicable Avery
Affiliate during the preceding quarter, on or before the forty-fifth (45) day
following the end of each Calendar Quarter.  Such report shall include a
calculation of the Royalties due and shall be accompanied by the Payments due.
 
(b)  Quick-Med shall have the right once in any given calendar year to request
that an independent accounting firm verify the Minimum Royalty Amounts payable
as provided in this Agreement for such preceding year.  Quick-Med shall provide
Avery with thirty (30) days advance written notice to Avery of its desire for
such verification.  Quick-Med and Avery shall mutually agree upon an independent
accounting firm (the “Independent Accountant”) and such Independent Accountant
shall have reasonable access to Avery’s records relating solely to the accuracy
of the Royalty Report and the Royalty Payments during reasonable business hours
and subject to Avery’s standard security procedures for the sole purpose of
verifying the Minimum Royalty Amounts payable as provided for in this Agreement
for the preceding calendar year.
 
(c)  The Independent Accountant shall deliver to Avery and Quick-Med, as
promptly as practicable (but in any case no later than 30 days from the date of
engagement of the Independent Accountant), a report setting forth its
calculation of the Minimum Royalty Payment and such calculation shall be final
and binding on the parties.
 
(d)  Any discrepancy in Payment is to be remedied by the appropriate Party
within sixty (60) days of the final determination of the Minimum Royalty Payment
by the Independent Accountant.  Quick-Med shall pay the costs and expenses of
the Independent Accountant; provided, however, that if the audit reveals a
discrepancy on the accounting of between 5% and 10%, Avery and Quick-Med shall
split the costs and expenses of the Independent Accountant equally; provided,
further, that if the audit reveals a discrepancy on the accounting exceeding
10%, Avery shall pay for the costs and expenses of the Independent Accountant,
subject to reasonable substantiation thereof (i.e., cost and discrepancy).
 
 
 
-14-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
Exhibit D
 
Confidentiality
 
1.           Protection of Confidential Information.  Each Party (the
“Disclosing Party”) may from time to time during the term of this Agreement
disclose to the other Party (the “Receiving Party”) certain Confidential
Information.  The Receiving Party will not use any Confidential Information of
the Disclosing Party for any purpose not expressly permitted by this Agreement,
and will disclose the Confidential Information of the Disclosing Party only to
the employees or contractors of the Receiving Party who have a need to know such
Confidential Information for purposes of this Agreement and who are under a duty
of confidentiality no less restrictive than the Receiving Party’s duty
hereunder.  The Receiving Party will protect the Disclosing Party’s Confidential
Information from unauthorized use, access or disclosure in the same manner as
the Receiving Party protects its own confidential or proprietary information of
a similar nature and with no less than reasonable care.
 
2.           Exceptions.  The Receiving Party’s obligations with respect to any
Confidential Information of the Disclosing Party will terminate if such
information: (1) was already lawfully known to the Receiving Party, other than
under an obligation of confidentiality, at the time of disclosure by the
Disclosing Party; (2) is disclosed to the Receiving Party by a third party who
had the right to make such disclosure without any confidentiality restrictions;
(3) is, or through no fault of the Receiving Party has become, generally
available to the public; or (4) is proven by the Receiving Party (who will bear
the burden of proof) to have been independently developed by the Receiving Party
without use of the Disclosing Party’s Confidential Information.  In addition,
the Receiving Party will be allowed to disclose Confidential Information of the
Disclosing Party to the extent that such disclosure is: (a) approved in advance
in writing by the Disclosing Party; (b) necessary for the Receiving Party to
enforce its rights under this Agreement in connection with a legal proceeding;
or (c) required by law, regulation, rule (including without limitation under any
applicable securities laws) or by the order of a court of similar judicial or
administrative body, provided that the Receiving Party notifies the Disclosing
Party in advance of such required disclosure promptly and in writing and
cooperates with the Disclosing Party, at the Disclosing Party’s reasonable
request and expense, in any lawful action to contest or limit the scope of such
required disclosure.
 
3.           Return of Confidential Information.  The Receiving Party will
return to the Disclosing Party or destroy all Confidential Information of the
Disclosing Party in the Receiving Party’s possession or control and permanently
erase all electronic copies of such Confidential Information promptly upon the
request of the Disclosing Party or at the expiration or termination of this
Agreement or when no longer needed in connection with its performance under this
Agreement, whichever comes first, except that the Receiving Party may retain one
copy of the Confidential Information for archival purposes only.  At the
Disclosing Party’s request, the Receiving Party will certify in writing signed
by an officer of the Receiving Party that it has fully complied with the
foregoing obligations.
 
4.           Confidentiality of Agreement.  Neither Party will disclose any
terms of this Agreement to anyone other than its attorneys, accountants, and
other professional advisors except: (1) as required by law; or (2) pursuant to a
mutually agreeable press release; or (3) in connection with a proposed merger,
financing or sale of such Party’s business (provided that any third party to
whom the terms of this Agreement are to be disclosed signs a confidentiality
agreement reasonably satisfactory to the other Party to this Agreement; and
provided that such Party shall first disclose to the other Party its intention
to disclose the terms of this Agreement to the third party).  The Receiving
Party shall use its commercially reasonable efforts to ensure that the
Disclosing Party shall be expressly made a third party beneficiary in any
agreement as to confidentiality that the Receiving Party has or shall have with
any individual or entity that has access to any Confidential Information of the
Disclosing Party.
 
5.           Independent Development.  The terms of confidentiality under this
Exhibit D will not be construed to limit either Party’s right to develop
independently or acquire products, concepts, systems, processes or techniques
without use of the other Party’s Confidential Information.  The Disclosing Party
acknowledges that the Receiving Party may develop information internally, or may
receive information from other parties, that is similar to the Confidential
Information of the Disclosing Party.  Accordingly, nothing in this Exhibit D or
in the Agreement will prohibit the Receiving Party from developing or having
developed for it products, concepts, systems, processes or techniques that are
similar to or compete with the products, concepts, systems, processes or
techniques contemplated by or embodied in the Confidential Information provided
that the Receiving Party does not violate any of its obligations under this
Exhibit D in connection with such development.
 
 
 
 
-15-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
Exhibit E
 
FORM OF ASSIGNMENT AGREEMENT
OF THE INITIAL 510K APPLICATION


 
This ASSIGNMENT AGREEMENT OF THE INITIAL 510K APPLICATION (“Assignment
Agreement”) is entered into and made effective ________________, 201_
(“Effective Date”) by and between Quick-Med Technologies, Inc., a Nevada
corporation, having a business address of 902 NW Fourth Street, Gainesville,
Florida 32601 (“Quick-Med”), and Avery Dennison Corporation, a Delaware
corporation, acting through its Medical Solutions Division and having a business
address of 20 North Wacker Drive, Suite 2240, Chicago, IL 60606
(“Avery”).  Avery and Quick-Med are collectively and interchangeably referred to
as a “Party” or the “Parties.”
 
RECITALS
 
WHEREAS, Quick-Med and Avery entered into a Joint Development and Exclusive
Option Agreement, effective as of April 17, 2009, (the “Joint Development
Agreement”) to collaborate on technology developments and applications related
to applying NIMBUS® and related antimicrobial technologies to adhesives for
medical and other applications.  The Joint Development Agreement gave Avery an
option to enter into an exclusive license to use certain patents and know-how
owned by Quick-Med and Avery exercised such option.
 
WHEREAS, the Parties have entered into a License Agreement (the “License
Agreement”) whereby Quick-Med grants to Avery and its Affiliates a worldwide,
exclusive right and license,  to Use the Licensed Patents Claims and Licensed
Know-How in the Field of Use.  All terms not defined herein are defined in the
License Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the License Agreement and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties, each of them intending to be legally bound, hereby
agrees as follows:
 
1. Assignment.  Upon execution and exchange of this Assignment Agreement, Avery
hereby assigns, transfers, sets over, and conveys to Quick-Med all of its right,
title and interest in and to the Initial 510K Application.
 
2. Further Assurances.  At the request of Quick-Med or of the FDA, Avery shall
take such further action, and file and execute such further documents, including
but not limited such consents and transfer documents as may be needed to record
the transfer of the Initial 510K Application with the FDA, as may be necessary
to effect and confirm the assignment and transfer hereby effected by Avery to
Quick-Med of the Initial 510K Application.
 
3.      Applicable Law.  This Assignment Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of Ohio
applicable to agreements made and to be performed wholly within such
jurisdiction, excluding its conflict of laws provisions.
 
4.      Counterparts.  This Assignment Agreement may be executed in counterparts
and signatures hereon may be exchanged and transmitted by facsimile
transmission, which counterparts and signatures shall, as between the Parties,
be deemed to be originals constituting a single agreement and shall be deemed
valid and binding.
 
The Parties hereto have caused this Assignment Agreement to be duly executed as
of the Effective Date.
 
 
 
Avery Dennison Corporation
 
Quick-Med Technologies, Inc.
 
By:           
Name:                                                             
Its:           
 
 
 
By:           
Name:                                                             
Its:           
 
 

 
 
-16-

--------------------------------------------------------------------------------

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
